IO3 This declaration of Ch. J. Bronson that “ This court would do the same thing in a proper case,” seems very like reasserting the proper power of the court over the judicial decision of an inferior tribunal. The reason he gives for not interfering in the case we do not intend to question: but if the damages had not been reduced, and the C. P. had notwithstanding denied the petition for removal, we cannot doubt that the Supreme Court, though not bound to issue the writ, "on the ground stated, might very properly have done so. But yet, according to the other cases of this description decided by that court, since the case of the Oneida Judges *557we hardly think the power could consistently have been exercised ; and we therefore note this remark of the late Chief Justice as a dictum in favor of the views expressed by us upon his decision in the case of The People v. The Dutchess County C. P., (ante p. 352.) and with which decision the remark seems to be at variance.
(In Gordon v. Longest, 16 Pet. 97, the Supreme Court of the United States reversed the judgment of the Court of Appeals of the state of Kentucky, where the Circuit Court of the state had refused to allow the cause to be removed to the Circuit Court of the U. S. on the ground that it did not appear to their satisfaction that the sum in controversy exceeded $500, although the1 sum demanded in the declaration was $1,000. M’Lean, J., saying: “The damages in the plaintiff’s writ give jurisdiction to the Circuit Court of the U. S. whether it be an original suit in that court or brought there by petition from a state court.” He says also, that after the presentation of the petition in such a case “ it was, in the language of the (judiciary) act, the duty of the state court to proceed no further in the cause. And every step subsequently taken in the exercise of a jurisdiction in the case, whether in the same court or in the Court of Appeals was coram nonjudice.” 16 Pet. 104.)